THAYER, District Judge.
After due consideration of this case the court is of the opinion that the only novel feature of construction disclosed by White’s first and second patents, Nos. 354,285 and 363,566, consists in the respective devices shown in those patents for discharging the air from the chamber of the float-valve into the surrounding water in the tank in lieu of discharging it, as in the older tank-valve patented by Scott, into the atmosphere, through a pipe leading to the surface of the water. Ba,rring this one feature, White’s first and second patents were destitute of patentable novelty in view of the prior art. The evidence does not satisfy the court that the defendant has either made or sold tank-valve» which embody the novel feature aforesaid of White’s tank-valve;, therefore it is not guilty of an infringement of either his first or his second patent. It is conceded by counsel that the proof does not show an infringement of White’s third patent, No. 425,921. A decree must accordingly be entered for the defendant, dismissing the complainant’s bill.